Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 2.1 EXECUTION COPY AGREEMENT AND PLAN OF MERGER by and among PULTE HOMES, INC., PI NEVADA BUILDING COMPANY and CENTEX CORPORATION Dated as of April 7, 2009 Table of Contents Page ARTICLE I THE MERGER Section 1.1 The Merger 2 Section 1.2 Closing 2 Section 1.3 Effective Time 2 Section 1.4 Effects of the Merger 2 Section 1.5 Articles of Incorporation and By-laws of the Surviving Corporation 2 Section 1.6 Directors 3 Section 1.7 Officers 3 ARTICLE II CONVERSION OF SHARES; EXCHANGE OF CERTIFICATES Section 2.1 Effect on Capital Stock 3 Section 2.2 Exchange of Shares 4 ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY Section 3.1 Qualification; Organization, Subsidiaries, etc 7 Section 3.2 Capital Stock 8 Section 3.3 Corporate Authority Relative to This Agreement; No Violation 9 Section 3.4 Reports and Financial Statements 10 Section 3.5 Internal Controls and Procedures 11 Section 3.6 No Undisclosed Liabilities 11 Section 3.7 Compliance with Law; Permits 12 Section 3.8 Environmental Laws and Regulations 12 Section 3.9 Employee Benefit Plans 13 Section 3.10 Absence of Certain Changes or Events 15 Section 3.11 Investigations; Litigation 15 Section 3.12 Information Supplied 15 Section 3.13 Tax Matters 16 Section 3.14 Employment and Labor Matters 17 Section 3.15 Intellectual Property 17 Section 3.16 Real Property 17 Section 3.17 Required Vote of the Company Stockholders 19 Section 3.18 Opinion of Financial Advisor 19 Section 3.19 Material Contracts 19 Section 3.20 Finders or Brokers 20 Section 3.21 Insurance 20 Section 3.22 Tax Treatment 21 Section 3.23 Rights Plan 21 Section 3.24 Anti-Takeover Laws 21 Section 3.25 No Additional Representations 21 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB Section 4.1 Qualification; Organization, Subsidiaries, etc 22 Section 4.2 Capital Stock 23 Section 4.3 Corporate Authority Relative to This Agreement; No Violation 24 Section 4.4 Reports and Financial Statements 25 Section 4.5 Internal Controls and Procedures 26 Section 4.6 No Undisclosed Liabilities 26 Section 4.7 Compliance with Law; Permits 26 Section 4.8 Environmental Laws and Regulations 27 Section 4.9 Employee Benefit Plans 27 Section 4.10 Absence of Certain Changes or Events 28 Section 4.11 Investigations; Litigation 29 Section 4.12 Information Supplied 29 Section 4.13 Tax Matters 29 Section 4.14 Employment and Labor Matters 30 Section 4.15 Intellectual Property 30 Section 4.16 Real Property 31 Section 4.17 Required Vote of Parent Stockholders; Merger Sub Approval 32 Section 4.18 Opinion of Financial Advisor 33 Section 4.19 Material Contracts 33 Section 4.20 Finders or Brokers 33 Section 4.21 Lack of Ownership of Company Common Stock 34 Section 4.22 Insurance 34 Section 4.23 Tax Treatment 34 Section 4.24 Rights Plan 34 Section 4.25 No Additional Representations 34 ARTICLE V COVENANTS AND AGREEMENTS Section 5.1 Conduct of Business by the Company 35 Section 5.2 Conduct of Business by Parent 39 Section 5.3 Investigation 41 Section 5.4 Non-Solicitation 41 Section 5.5 Filings; Other Actions 44 Section 5.6 Stock Options and Other Stock-Based Awards; Employee Matters 46 Section 5.7 Reasonable Best Efforts 51 Section 5.8 Takeover Statute 53 Section 5.9 Public Announcements 53 Section 5.10 Indemnification and Insurance 53 Section 5.11 Control of Operations 55 Section 5.12 Certain Transfer Taxes 55 Section 5.13 Section 16 Matters 55 Section 5.14 Tax Matters 56 Section 5.15 Listing of Shares of Parent Common Stock 56 Section 5.16 Board of Directors of Parent 56 -ii- Section 5.17 Dallas Business Presence 56 Section 5.18 Officers of Parent 56 Section 5.19 Rights Agreements 56 ARTICLE VI CONDITIONS TO THE MERGER Section 6.1 Conditions to Each Partys Obligation to Effect the Merger 57 Section 6.2 Conditions to Obligation of the Company to Effect the Merger 58 Section 6.3 Conditions to Obligation of Parent to Effect the Merger 59 ARTICLE VII TERMINATION Section 7.1 Termination or Abandonment 60 Section 7.2 Termination Fees 61 ARTICLE VIII MISCELLANEOUS Section 8.1 No Survival of Representations and Warranties 63 Section 8.2 Expenses 63 Section 8.3 Counterparts; Effectiveness 63 Section 8.4 Governing Law 63 Section 8.5 Jurisdiction; Enforcement 63 Section 8.6 Waiver of Jury Trial 64 Section 8.7 Notices 64 Section 8.8 Assignment; Binding Effect 65 Section 8.9 Severability 66 Section 8.10 Entire Agreement 66 Section 8.11 Amendments; Waivers 66 Section 8.12 Headings 66 Section 8.13 Interpretation 66 Section 8.14 Definitions 67 EXHIBITS Exhibit A  Articles of Incorporation Exhibit B  By-Laws -iii- AGREEMENT AND PLAN OF MERGER, dated as of April 7, 2009 (the  Agreement ), among Pulte Homes, Inc., a Michigan corporation ( Parent ), Pi Nevada Building Company, a Nevada corporation and a direct wholly owned subsidiary of Parent ( Merger Sub ) and Centex Corporation, a Nevada corporation (the  Company ). WHEREAS, the parties intend that Merger Sub be merged with and into the Company (the Merger), with the Company surviving the Merger as a wholly owned subsidiary of Parent; WHEREAS, the Board of Directors of the Company (the  Company Board ) has (a) determined that it is in the best interests of the Company and its stockholders, and declared it advisable, to enter into this Agreement, (b) adopted this Agreement and approved the consummation of the transactions contemplated hereby, including the Merger, upon the terms and subject to the conditions set forth herein and (c) resolved to recommend approval of this Agreement and the transactions contemplated hereby by the stockholders of the Company; WHEREAS, the Board of Directors of Parent (the  Parent Board ) has (a) determined that it is in the best interests of Parent and its stockholders, and declared it advisable, to enter into this Agreement, (b) approved the execution, delivery and performance of this Agreement and the consummation of the transactions contemplated hereby, including the Merger, and (c) resolved to recommend to its stockholders approval of the Charter Amendment and the Stock Issuance; WHEREAS, Parent, as the sole stockholder of Merger Sub, has approved this Agreement and the transactions contemplated hereby, including the Merger; WHEREAS, as an inducement to the parties entering into this Agreement and incurring the obligations set forth herein, concurrently with the execution and delivery of this Agreement certain of the directors and officers of the Company and Parent are entering into separate Voting Agreements pursuant to which they have agreed to support the Merger upon the terms and conditions set forth therein (collectively, the  Voting Agreements ); WHEREAS, for Federal income tax purposes, it is intended that the Merger shall qualify as a reorganization within the meaning of Section 368(a) of the Internal Revenue Code of 1986, as amended (the  Code ), and that this Agreement will be, and hereby is, adopted as a plan of reorganization; and WHEREAS, Parent, Merger Sub and the Company desire to make certain representations, warranties, covenants and agreements specified herein in connection with this Agreement. NOW, THEREFORE, in consideration of the foregoing and the representations, warranties, covenants and agreements contained herein, and intending to be legally bound hereby, Parent, Merger Sub and the Company agree as follows: -1- ARTICLE I THE MERGER Section 1.1 The Merger . At the Effective Time, upon the terms and subject to the conditions set forth in this Agreement and in accordance with the applicable provisions of the Nevada Revised Statutes (the 
